In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County, dated June 4, 1976, which denied his motion (1) to remove the action to that court from the Civil Court of the City of New York, and (2) to increase the ad damnum clause of the complaint. Order reversed, in the interest of justice, without costs or disbursements, and motion granted, on condition that plaintiff’s attorney personally pay the sum of $250 to defendant within 20 days after service upon plaintiff of a copy of the order to be made hereon, together with notice of entry, otherwise, order affirmed, without costs or disbursements. Plaintiff’s papers show that he has a meritorious cause of action and that the delay did not prejudice the defendant. However, in granting plaintiff’s motion in the interest of justice, this court does not condone his attorney’s inadvertence and neglect and, for that reason, has imposed a penalty upon him personally (see Moran v Rynar, 39 AD2d 718). Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.